DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 05/07/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Application
In response to Office action mailed 02-04-2021(“02/04/2021 OA”), Applicants amended the claims 1-2, 4, 10, 11, 14 and 19, added claims 21-23 and cancelled claims 3, 5 and 16 in the response filed 05-04-2021 (“05/04/2021  Remarks”).   
Claim(s) 1-2, 4, 6-15 and 17-25 are pending examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-15 and 17-25 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. Claim 22 recites the limitation "the second insulation layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of expediting prosecution the Office is going to interpret the claim as referring the oxide semiconductor pattern introduced in claim 21.
b. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (PG Pub 2015/0108454; hereinafter Kim).

    PNG
    media_image1.png
    309
    527
    media_image1.png
    Greyscale

Regarding claim 21, refer to Fig. 3 and Fig. 5 (provided above) Kim teaches a display apparatus (see claim limitations below), comprising:
a base substrate 110; 6
Atty Docket No. SD-T19037-TCDa polysilicon active pattern 212 disposed on the base substrate (see fig. 5), the polysilicon active pattern including polycrystalline silicon and indium (para [0048]), the polysilicon active pattern also including a source region212a  and a drain region 212b each doped with impurities (para [0048]) and a channel region 212c between the source region and the drain region (see Fig. 5);
a first gate electrode 214 overlapping the channel region (see Fig. 5);
a source electrode 216a electrically connected to the source region and a drain electrode 216b electrically connected to the drain region (see Fig. 5); and

Regarding claim 22, refer to Fig. 3 and Fig. 5 (provided above) Kim teaches the oxide semiconductor pattern 115 is between the source electrode 216a and the drain electrode 216b on the second insulation layer (see Fig. 5). 

2.	Claim(s) 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang  (PG Pub 2015/0102355; hereinafter Yang).

    PNG
    media_image2.png
    283
    498
    media_image2.png
    Greyscale

Regarding claim 24, refer to Fig. 4 (provided above) Yang teaches a method of manufacturing a display apparatus (see claim limitations below), the method comprising: 
forming a polysilicon active pattern 110 on a base substrate 100 (para [0057]), the polysilicon active pattern including polycrystalline silicon (para [0058]); 
forming a first insulation layer 120 (para [0054]); 

forming a second insulation layer 140 (para [0054]) on the first insulation layer on which the gate electrode is formed (see Fig. 4);  
forming an oxide semiconductor pattern 160 including an oxide semiconductor (para [0078,0069,0062]) on the second insulation layer (see Fig. 4); and 
forming a source electrode 170 (para [0077]) and a drain electrode 180 (para [0077]) on the second insulation layer on which the oxide semiconductor pattern is formed (see Fig. 4); the oxide semiconductor pattern being between the source electrode and the drain electrode on the second insulation layer (see Fig. 4).
Regarding claim 25, refer to Fig. 4 (provided above) Yang teaches forming the polysilicon active pattern 110, a driving active pattern including the polycrystalline silicon is further formed, in forming the gate electrode 130, a driving gate electrode is further formed, in forming the oxide semiconductor pattern 160, the oxide semiconductor pattern does not make contact with a driving thin film transistor that includes the driving active pattern (see Fig. 4).

Allowable Subject Matter
3.	Claims 1-2, 4, 6-15, 17-20 and 23 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, the oxide semiconductor pattern being disposed between the source electrode and the source region and between the drain electrode and the drain region, the oxide semiconductor pattern directly contacting the source region and the drain region.
Claims 2, 4 and 6-10 would be allowable, because they depend on allowable claim 1.
Claim 11 is allowed.
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, the oxide semiconductor pattern being disposed between the source electrode and the source region and between the drain electrode and the drain region, the oxide semiconductor pattern directly contacting the source region and the drain region.
Claims 12-15 and 17-20 would be allowable, because they depend on allowable claim 11.
Claim 23 is allowed.
Claim 23 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 23, a driving active pattern on the base substrate, the driving active pattern including polycrystalline silicon, the driving active pattern including source and drain regions doped with impurities, the driving active pattern further including a channel region between the source region and the drain region; a driving gate electrode overlapping the channel region of the driving active pattern; and driving source and driving drain electrodes electrically connected to the source and drain region of the driving active pattern, respectively, wherein an amount of indium introduced into the polysilicon active pattern is higher than that of the driving active pattern, and the oxide semiconductor pattern does not make contact with a driving thin film transistor that includes the driving active pattern, the driving gate electrode, and the driving source and drain electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895